EXHIBIT 10.6

AMENDED AND RESTATED

C&F FINANCIAL CORPORATION

1994 INCENTIVE STOCK PLAN

(as of December 18, 2007)

ARTICLE I

Establishment, Purpose, and Duration

1.1 Establishment of the Plan. C&F Financial Corporation, a Virginia corporation
(the “Company”), hereby establishes an incentive compensation plan for the
Company and its subsidiaries to be known as the “1994 Incentive Stock Plan,” as
set forth in this document. Unless otherwise defined herein, all capitalized
terms shall have the meanings set forth in Section 2.1 herein. The Plan permits
the grant of Incentive Stock Options, Non-qualified Stock Options, Stock
Appreciation Rights and Restricted Stock.

The Plan was adopted by the Board of Directors of the Company on March 15, 1994,
and shall become effective on May 1, 1994 (the “Effective Date”), subject to the
approval by vote of shareholders of the Company in accordance with applicable
laws.

1.2 Purpose of the Plan. The purpose of the Plan is to promote the success of
the Company and its subsidiaries by providing incentives to Key Employees that
will promote the identification of their personal interest with the long-term
financial success of the Company and with growth in shareholder value. The Plan
is designed to provide flexibility to the Company, including its subsidiaries,
in its ability to motivate, attract, and retain the services of Key Employees
upon whose judgment, interest, and special effort the successful conduct of its
operation is largely dependent.

1.3 Duration of the Plan. The Plan shall commence on the Effective Date, as
described in Section 1.1 herein, and shall remain in effect, subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article XI herein, until April 30, 2004, at which time it shall terminate except
with respect to Awards made prior to, and outstanding on, that date which shall
remain valid in accordance with their terms.

ARTICLE II

Definitions

2.1 Definitions. Except as otherwise defined in the Plan, the following terms
shall have the meanings set forth below:

(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

(b) “Agreement” means a written agreement implementing the grant of each Award
signed by an authorized officer of the Company and by the Participant.

 



--------------------------------------------------------------------------------

(c) “Award” means, individually or collectively, a grant under this Plan of
Incentive Stock Options, Non-qualified Stock Options, Stock Appreciation Rights,
and Restricted Stock.

(d) “Award Date” or “Grant Date” means the date on which an Award is made by the
Committee under this Plan.

(e) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act.

(f) “Board” or “Board of Directors” means the Board of Directors of the Company,
unless otherwise indicated.

(g) “Change in Control” shall be deemed to have occurred if the conditions set
forth in any one of the following paragraphs shall have been satisfied:

(i) any Person (other than the Company, any Subsidiary, a trustee or other
fiduciary holding securities under any employee benefit plan of the Company, or
its Subsidiaries), who or which, together with all Affiliates and Associates of
such Person, is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities; or

(ii) if, at any time after the Effective Date, the composition of the Board of
Directors of the Company shall change such that a majority of the Board of the
Company shall no longer consist of Continuing Directors; or

(iii) if at any time, (1) the Company shall consolidate with, or merge with, any
other Person and the Company shall not be the continuing or surviving
corporation, (2) any Person shall consolidate with or merge with the Company,
and the Company shall be the continuing or surviving corporation and, in
connection therewith, all or part of the outstanding Stock shall be changed into
or exchanged for stock or other securities of any other Person or cash or any
other property, (3) the Company shall be a party to a statutory share exchange
with any other Person after which the Company is a subsidiary of any other
Person, or (4) the Company shall sell or otherwise transfer 50% or more of the
assets or earnings power of the Company and its Subsidiaries (taken as a whole)
to any Person or Persons.

(h) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(i) “Committee” means the committee of the Board of Directors of Citizens and
Farmers Bank (the “Bank”) appointed by the Company to administer the Plan
pursuant to Article III herein, all of the members of which shall be
“disinterested persons” as defined in Rule 16b-3, as amended, under the Exchange
Act or any similar or successor rule. Unless otherwise determined by the Board
of Directors of the Bank, the members of the committee responsible for executive
compensation who are not employees of the Company or is Subsidiaries shall
constitute the Committee.

 

2



--------------------------------------------------------------------------------

(j) “Continuing Director” means an individual who was a member of the Board of
Directors Corporation on the Effective Date or whose subsequent nomination for
election or re-election to the Board of Directors Corporation was recommended or
approved by the affirmative vote of two-thirds of the Continuing Directors then
in office.

(k) “Corporation” means C&F Financial Corporation, or any successor thereto as
provided in Article XIII herein.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Fair Market Value” of a Share means the fair market value as determined
pursuant to a reasonable method adopted by the Committee in good faith for such
purpose.

(n) “Incentive Stock Option” or “ISO” means an option to purchase Stock, granted
under Article VI herein, which is designated as an incentive stock option and is
intended to meet the requirements of Section 422A of the Code.

(o) “Key Employee” means an officer or other key employee of the Company or its
Subsidiaries, who, in the opinion of the Committee, can contribute significantly
to the growth and profitability of, or perform services of major importance to,
the Company and its Subsidiaries.

(p) “Non-qualified Stock Option” or “NQSO” means an option to purchase Stock,
granted under Article VI herein, which is not intended to be an Incentive Stock
Option.

(q) “Option” means an Incentive Stock Option or a Non-qualified Stock Option.

(r) “Participant” means a Key Employee who is granted an Award under the Plan.

(s) “Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock is restricted, pursuant to Article VIII herein.

(t) “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d).

(u) “Plan” means the C&F Financial Corporation 1994 Incentive Stock Plan, as
described and as hereafter from time to time amended.

(v) “Related Option” means an Option with respect to which a Stock Appreciation
Right has been granted.

(w) “Restricted Stock” means an Award of Stock granted to a Participant pursuant
to Article VIII herein.

(x) “Stock” or “Shares” means the common stock of the Company.

 

3



--------------------------------------------------------------------------------

(y) “Stock Appreciation Right” or “SAR” means as Award, designated as a stock
appreciation right, granted to a Participant pursuant to Article VII herein.

(z) “Subsidiary” shall mean a corporation at least 50% of the total combined
voting power of all classes of stock of which is owned by the Company, either
directly or through one or more of its Subsidiaries

ARTICLE III

Administration

3.1 The Committee. The Plan shall be administered by the Committee which shall
have all powers necessary or desirable for such administration. The express
grant in this Plan of any specific power to the Committee shall not be construed
as limiting any power or authority of the Committee. In addition to any other
powers and, subject to the provisions of the Plan, the Committee shall have the
following specific powers: (i) to determine the terms and conditions upon which
the Awards may be made and exercised; (ii) to determine all terms and provisions
of each Agreement, which need not be identical; (iii) to construe and interpret
the Agreement and the Plan; (iv) to establish, amend or waive rules or
regulations for the Plan’s administration; (v) to accelerate the exercisability
of any Award or the termination of any Period of Restriction; and (vi) to make
all other determinations and take all other actions necessary or advisable for
the administration of the Plan.

3.2 Selection of Participants. The Committee shall have the authority to grant
Awards under the Plan, from time to time, to such Key Employees as may be
selected by it. Each Award shall be evidenced by an Agreement.

3.3 Decisions Binding. All determinations and decisions made by the Board or the
Committee pursuant to the provisions of the Plan shall be final, conclusive and
binding.

3.4 Rule 16b-3 Requirements. Notwithstanding any other provision of the Plan,
the Board or the Committee may impose such conditions on any Award, and amend
the Plan in any such respects, as may be required to satisfy the requirements of
Rule 16b-3, as amended (or any successor or similar rule), under the Exchange
Act.

3.5 Indemnification of Committee. In addition to such other rights of
indemnification as they may have as directors or as members of the Committee,
the members of the Committee shall be indemnified by the Company against
reasonable expenses, including attorneys’ fees, actually and reasonably incurred
in connection with the defense of any action, suit or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Award granted or made hereunder, and against all amounts reasonably
paid by them in settlement thereof or paid by them in satisfaction of a judgment
in any such action, suit or proceeding, if such members acted in good faith and
in a manner which they believed to be in, and not opposed to, the best interests
of the Company and its Subsidiaries.

 

4



--------------------------------------------------------------------------------

ARTICLE IV

Stock Subject to the Plan

4.1 Number of Shares. Subject to adjustment as provided in Section 4.3 herein,
the maximum aggregate number of Shares that may be issued pursuant to Awards
made under the Plan shall not exceed 500,000. No more than one-third of the
aggregate number of such Shares shall be issued in connection with Restricted
Stock Awards. Except as provided in Sections 4.2 herein, the issuance of Shares
in connection with the exercise of, or as other payment for Awards, under the
Plan shall reduce the number of Shares available for future Awards under the
Plan.

4.2 Lapsed Awards or Forfeited Shares. If any Award granted under this Plan (for
which no material benefits of ownership have been received, including dividends)
terminates, expires, or lapses for any reason other than by virtue of exercise
of the Award, or if Shares issued pursuant to Awards (for which no material
benefits of ownership have been received, including dividends) are forfeited,
any Stock subject to such Award again shall be available for the grant of an
Award under the Plan, subject to Section 7.2.

4.3 Capital Adjustments. The number and class of Shares subject to each
outstanding Award, the Option Price, and the aggregate number and class of
Shares for which Awards thereafter may be made shall be proportionately,
equitably, and appropriately adjusted in such manner as the Committee shall
determine in order to retain the economic value or opportunity to reflect any
stock dividend, stock split, recapitalization, merger, consolidation,
reorganization, reclassification, combination, exchange of shares or similar
event in which the number or class of Shares is changed without the receipt or
payment of consideration by the Company. Where an Award being adjusted is an ISO
or is subject to Section 409A of the Code, the adjustment shall also be effected
so as to comply with Section 424(a) of the Code and not to constitute a
modification within the meaning of Section 424(h) or 409A, as applicable, of the
Code. Any determination made under this Section 4.3 by the Committee shall be
final and conclusive.

ARTICLE V

Eligibility

Persons eligible to participate in the Pan include all employees of the Company
and its Subsidiaries who, in the opinion of the Committee, are Key Employees.
Key Employees may not include directors of the Company who are not employees of
the Company or its Subsidiaries.

ARTICLE VI

Stock Options

6.1 Grant of Options. Subject to the terms and provisions of the Plan, Options
may be granted to Key Employees at any time and from time to time as shall be
determined by the Committee. The Committee shall have complete discretion in
determining the number of Shares subject to Options granted to each Participant,
provided, however, that the aggregate Fair Market Value (determined at the time
the Award is made) of Shares with respect to which any Participant may first
exercise ISOs granted under the Plan during any calendar year may not exceed
$100,000 or such amount as shall be specified in Section 422A of the Code and
rules and regulation thereunder.

 

5



--------------------------------------------------------------------------------

6.2 Option Agreement. Each Option grant shall be evidenced by an Agreement that
shall specify the type of Option granted, the Option Price (as hereinafter
defined), the duration of the Option, the number of Shares to which the Option
pertains, any conditions imposed upon the exercisability of Options in the event
of retirement, death, disability or other termination of employment, and such
other provisions as the Committee shall determine. The Agreement shall specify
whether the Option is intended to be an Incentive Stock Option within the
meaning of Section 422A of the Code, or Nonqualified Stock Option not intended
to be within the provisions of Section 422A of the Code.

6.3 Option Price. The exercise price per share of Stock covered by an Option
(“Option Price”) shall be determined by the Committee subject to the following
limitations. The Option Price shall not be less than 100% of the Fair Market
Value of such Stock on the Grant Date. An ISO granted to an employee who, at the
time of grant, owns (within the meaning of Section 425(d) of the Code) Stock
possessing more than 10% of the total combined voting power of all classes of
Stock of the Company, shall have an Option Price which is at least equal to 110%
of the Fair Market Value of the Stock.

6.4 Duration of Options. Each Option shall expire at such time as the Committee
shall determine at the time of grant provided, however, that no ISO shall be
exercisable later than the tenth (10th) anniversary date of its Award Date.

6.5 Exercisability. Options granted under the Plan shall be exercisable at such
times and be subject to such restrictions and conditions as the Committee shall
determine, which need not be the same for all Participants. No Option, however,
shall be exercisable until the expiration of at least six months after the Award
Date, except that such limitation shall not apply in the case of death or
disability of the Participant.

6.6 Method of Exercise. Options shall be exercised by the delivery of a written
notice to the Company in the form prescribed by the Committee setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment for the Shares. The Option Price shall be payable to
the Company in full either in cash, by delivery of Shares of Stock valued at
Fair Market Value at the time of exercise, delivery of a promissory note (in the
Committee’s discretion) or by a combination of the foregoing. As soon as
practicable, after receipt of written notice and payment, the Company shall
deliver to the Participant, stock certificates in an appropriate amount based
upon the number of Options exercised, issued in the Participant’s name. No
Participant who is awarded Options shall have rights as a shareholder until the
date of exercise of the Options.

 

6



--------------------------------------------------------------------------------

6.7 Restrictions on Stock Transferability. The Committee shall impose such
restrictions on any Shares acquired pursuant to the exercise of an Option under
the Plan as it may deem advisable, including, without limitation, restrictions
under the applicable Federal securities law, under the requirements of the
National Association of Securities Dealers, Inc. or any stock exchange upon
which such Shares are then listed and under any blue sky or state securities
laws applicable to such Shares.

6.8 Nontransferability of Options. No Option granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
Options granted to a Participant under the Plan shall be exercisable during his
lifetime only by such Participant or his guardian or legal representative.

ARTICLE VII

Stock Appreciation Rights

7.1 Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, Stock Appreciation Rights may be granted to Participants, at the
discretion of the Committee in connection with the grant, and exercisable in
lieu of Options (“Tandem SARs”).

7.2 Exercise of Tandem SARs. Tandem SARs may be exercised with respect to all or
part of the Shares subject to the Related Option. The exercise of Tandem SARs
shall cause a reduction in the number of Shares subject to the related Option
equal to the number of Shares with respect to which the Tandem SAR is exercised.
Conversely, the exercise, in whole or in part, of a Related Option, shall cause
a reduction in the number of Shares subject to the Related Option equal to the
number of Shares with respect to which the Related Option is exercised. Shares
with respect to which the Tandem SAR shall have been exercised may not be
subject again to an Award under the Plan.

Notwithstanding any other provision of the Plan to the contrary, a Tandem SAR
shall expire no later than the expiration of the Related Option, shall be
transferable only when and under the same conditions as the Related Option and
shall be exercisable only when the Related Option is eligible to be exercised.
In addition, if the Related Option is an ISO, a Tandem SAR shall be exercised
for no more than 100% of the difference between the Option Price of the Related
Option and the Fair Market Value of Shares subject to the Related Option at the
time the Tandem SAR is exercised.

7.3 Other Conditions Applicable to Tandem SARs. No Tandem SAR granted under the
Plan shall be exercisable until the expiration of at least six months after the
Grant Date, except that such limitation shall not apply in the case of the death
or disability of the Participant. In no event shall the term of any Tandem SAR
granted under the Plan exceed ten years from the Grant Date. A Tandem SAR may be
exercised only when the Fair Market Value of a Share exceeds the Option Price of
the Related Option. A Tandem SAR shall be exercised by delivery to the Committee
of a notice of exercise in the form prescribed by the Committee.

 

7



--------------------------------------------------------------------------------

7.4 Payment Under Exercise of Tandem SARs. Subject to the provisions of the
Agreement, upon the exercise of a Tandem SAR, the Participant is entitled to
receive, without any payment to the Company (other than required tax withholding
amounts), an amount equal to the product of multiplying (i) the number of Shares
with respect to which the Tandem SAR is exercised by (ii) an amount equal to the
excess of (A) the Fair Market Value per Share on the date of exercise of the
Tandem SAR over (B) the Option Price of the Related Option.

Payment to the Participant shall be made in Shares, valued at the Fair Market
Value of the date of exercise, in cash if the Participant has so elected in his
written notice of exercise and Committee has consented thereto, or a combination
thereof. To the extent required to satisfy the conditions of Rule 16b-3(e) under
the Exchange Act, or any successor or similar rule, or as otherwise provided in
the Agreement, the Committee shall have the sole discretion to consent to or
disapprove the election of any Participant to receive cash in full or partial
settlement of a Tandem SAR. In cases where an election of settlement in cash
must be consented to by the Committee, the Committee may consent to, or
disapprove, such election at any time after such election, or with in such
period for taking action as is specified in the election, and failure to give
consent shall be disapproved. Consent may be given in whole or as to a portion
of the Tandem SAR surrendered by the Participant. If the election to receive
cash is disapproved in whole or in part, the Tandem SAR shall be deemed to have
been exercised for Shares, or, if so specified in the notice of exercise and
election, not to have been exercised to the extent the election to receive cash
is disapproved.

7.5 Nontransferability of Tandem SARs. No Tandem SAR granted under the Plan may
be sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
otherwise than by will or by the laws of descent and distribution. Further, all
Tandem SARs granted to a Participant under the Plan shall be exercisable during
his lifetime only by such Participant or his guardian or legal representative.

ARTICLE VIII

Restricted Stock

8.1 Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant shares of Restricted
Stock under the Plan to such Participants and in such amounts as it shall
determine. Participants receiving Restricted Stock Awards are not required to
the pay the Company therefor (except for applicable tax withholding) other than
the rendering of services.

8.2 Restricted Stock Agreement. Each Restricted Stock grant shall be evidenced
by an Agreement that shall specify the Period of Restriction, the number of
Restricted Stock Shares granted, and such other provisions as the Committee
shall determine.

8.3 Transferability. Except as provided in this Article VIII and subject to the
limitation in the next sentence, the Shares of Restricted Stock granted
hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the termination of the applicable Period of
Restriction or upon earlier satisfaction of other conditions as specified by the
Committee in its sole discretion and set forth in the Agreement. No shares of
Restricted Stock shall be sold until the expiration of at least six months

 

8



--------------------------------------------------------------------------------

after the Award Date, except that such limitation shall not apply in the case of
death or disability of the Participant. All rights with respect to the
Restricted Stock granted to a Participant under the Plan shall be exercisable
during his lifetime only by such Participant or his guardian or legal
representative.

8.4 Other Restrictions. The Committee shall impose such other restrictions on
any Shares of Restricted Stock granted pursuant to the Plan as it may deem
advisable including, without limitation, restrictions under applicable Federal
or state securities laws, and may legend the certificates representing
Restricted Stock to give appropriate notice of such restrictions.

8.5 Certificate Legend. In addition to any legends placed on certificates
pursuant to Section 8.4 herein, each certificate representing shares of
Restricted Stock granted pursuant to the Plan shall bear the following legend:

The sale or other transfer of the Shares of Stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the 1994 Incentive Stock Plan
of C&F Financial Corporation, in the rules and administrative procedures adopted
pursuant to such Plan, and in an Agreement dated                         . A
copy of the Plan, such rules and procedures, and such Restricted Stock Agreement
may be obtained from the Secretary of C&F Financial Corporation.

8.6 Removal of Restrictions. Except as otherwise provided in this Article,
Shares of Restricted Stock covered by each Restricted Stock Award made under the
Plan shall become freely transferable by the Participant after the last day of
the Period of Restriction. Once the Shares are released from the restrictions,
the Participant shall be entitled to have the legend required by Section 8.5
herein removed from his Stock certificate.

8.7 Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares.

8.8 Dividends and Other Distributions. During the Period of Restriction,
Participants holding shares of Restricted Stock granted hereunder shall be
entitled to receive all dividends and other distributions paid with respect to
those shares while why are so held. If any such dividends or distributions are
paid in Shares, the Shares shall be subject to the same restrictions on
transferability as the Shares of Restricted Stock with respect to which they
were distributed.

8.9 Termination of Employment Due to Retirement. Unless otherwise provided in
the Agreement, in the event that a Participant terminates his employment with
the Company or one of its Subsidiaries because of normal retirement (as defined
in the rules of the Company in effect at the time), any remaining Period of
Restriction applicable to the Restricted Stock Shares pursuant to Section 8.3
herein shall automatically terminate and, except as otherwise provided in
Section 8.4 herein the Shares of Restricted Stock shall thereby be free of
restrictions and freely transferable. Unless otherwise provided in the
Agreement, in the event that a Participant terminates his employment with the
Company because of early retirement (as defined in the rules of the Company in
effect at the time), the Committee, in its sole discretion, may waive the
restrictions remaining on any or all Shares of Restricted Stock pursuant to
Section 8.3 herein and add such new restrictions to those Shares of Restricted
Stock as it deems appropriate.

 

9



--------------------------------------------------------------------------------

8.10 Termination of Employment Due to Death or Disability. In the event a
Participant’s employment is terminated because of death or disability during the
Period of Restriction, any remaining Period of Restriction applicable to the
Restricted Stock pursuant to Section 8.3 herein shall automatically terminate
and, except as otherwise provided in Section 8.4 herein the shares of Restricted
Stock shall thereby be free of restrictions and fully transferable.

8.11 Termination of Employment for Other Reasons. Unless otherwise provided in
the Agreement, in the event that a Participant terminates his employment with
the Company for any reason other than for death, disability, or retirement, as
set forth in Section 8.9 and 8.10 herein, during the Period of Restriction, then
any shares of Restricted Stock still subject to restrictions as of the date of
such termination shall automatically be forfeited and returned to the Company.

ARTICLE IX

Change in Control

In the event of a Change in Control of the Company, the Committee, as
constituted before such Change in Control, in its sole discretion may, as to any
outstanding Award, either at the time the Award is made or any time thereafter,
take any one or more of the following actions: (i) provide for the acceleration
of any time periods relating to the exercise or realization of any such Award so
that such Award may be exercised or realized in full on or before a date
initially fixed by the Committee; (ii) provide for the purchase or settlement of
any such Award by the Company, upon a Participant’s request, for an amount of
cash equal to the amount which could have been obtained upon the exercise of
such Award or realization of such Participant’s rights had such Award been
currently exercisable or payable; (iii) make such adjustment to any such Award
then outstanding as the Committee deems appropriate to reflect such Change in
Control; or (iv) cause any such Award then outstanding to be assumed, or new
rights substituted therefor, by the acquiring or surviving corporation in such
Change in Control.

ARTICLE X

Modification, Extension and Renewals of Awards

Subject to the terms and conditions and within the limitations of the Plan, the
Committee may modify, extend or renew outstanding Awards, or, if authorized by
the Board, accept the surrender of outstanding Awards (to the extent not yet
exercised) granted under the Plan and authorize the granting of new Awards
pursuant to the Plan in substitution therefor, and the substituted Awards may
specify a lower exercise price than the surrendered Awards, a longer term than
the surrendered Awards or may contain any other provisions that are authorized
by the Plan. The Committee may also modify the terms of any outstanding
Agreement. Notwithstanding the foregoing, however, no modification of an Award,
shall, without the consent of the Participant, adversely affect the rights or
obligations of the Participant.

 

10



--------------------------------------------------------------------------------

ARTICLE XI

Amendment, Modification and Termination of the Plan

11.1 Amendment, Modification and Termination. AT any time and from time to time,
the Board may terminate, amend, or modify the Plan. Such amendment or
modification may be without shareholder approval except to the extent that such
approval is required by the Code, pursuant to the rules under Section 16 of the
Exchange Act, by any national securities exchange or system on which the Stock
is then listed or reported, by an regulatory body having jurisdiction with
respect thereto or under any other applicable laws, rules or regulations.

11.2 Awards Previously Granted. No termination, amendment or modification f the
Plan other than pursuant to Section 4.4 herein shall in any manner adversely
affect any Award theretofore granted under the Plan, without the written consent
of the Participant.

ARTICLE XII

Withholding

12.1 Tax Withholding. The Company shall have the power and the right to deduct
or withhold, or require a Participant to remit to the Company, an amount
sufficient to satisfy Federal, State and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any grant, exercise, or payment made under or as a result of this Plan.

12.2 Stock Withholding. With respect to withholding required upon the exercise
of Nonqualified Stock Options, or upon the lapse of restrictions on Restricted
Stock, or upon the occurrence of any other similar taxable event, participants
may elect, subject to the approval of the Committee, to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares of Stock
having a Fair Market Value equal to the amount required to be withheld. The
value of the Shares to be withheld shall be based on Fair Market Value of the
Shares on the date that the amount of tax to be withheld is to be determined.
All elections shall be irrevocable and be made in writing, signed by the
Participant on forms approved by the Committee in advance of the day that the
transaction becomes taxable.

ARTICLE XIII

Successors

All obligations of the Company under the Plan, with respect to Awards granted
hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise, of all or substantially all of the business
and/or assets of the Company.

ARTICLE XIV

General

14.1 Requirements of Law. The granting of Awards and the issuance of Shares of
Stock under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or SROs as may
be required.

 

11



--------------------------------------------------------------------------------

14.2 Effect of Plan. The establishment of the Plan shall not confer upon any Key
Employee any legal or equitable right against the Company, a Subsidiary or the
Committee, except as expressly provided in the Plan. The Plan does not
constitute an inducement or consideration for the employment of any Key
Employee, nor is it a contract between the Company or any of its Subsidiaries
and any Key Employee. Participation in the Plan shall not give any Key Employee
any right to be retained in the service of the Company or any of its
Subsidiaries.

14.3 Creditors. The interests of any Participant under the Plan or any agreement
are not subject to the claims of creditors and may not, in any way, be assigned,
alienated or encumbered.

14.4 Governing Law. The Plan, and all Agreements hereunder, shall be governed,
construed and administered in accordance with and governed by the laws of the
Commonwealth f Virginia and the intention of the Company is that ISOs granted
under the Plan qualify as such under Section 422A of the Code.

14.5 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

12